Citation Nr: 1549154	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an effective date prior to April 27, 2012 for an award of service connection for hearing loss.

2. Entitlement to an effective date prior to April 27, 2012 for an award of service connection for tinnitus.

3. Whether a prior rating decision in February 1990, November 1992, or April 1993 denying service connection for hearing loss should be revised or reversed on the basis of clear and unmistakable error (CUE).

4. Whether the September 2005 rating decision denying service connection for hearing loss should be revised or reversed on the basis of clear and unmistakable error (CUE).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to December 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  During his appeal of this decision, the Veteran also raised a motion based on CUE.  The Veteran testified before the undersigned in August 2015.  A hearing transcript was associated with the claims file and reviewed prior to this decision.  


FINDINGS OF FACT

1. The RO clearly and unmistakably erred in the September 2005 denial of service connection for hearing loss when it misinterpreted a VA examiner's opinion and misapplied the legal standard.

2. The RO did not commit clear and unmistakable error in the February 1990, November 1992, or April 1993 denial of service connection for hearing loss.

3. The Veteran first filed a claim of service connection for tinnitus on April 27, 2012.

4. The 1990, 1992, and 1993 denials of service connection for hearing loss became final, the Veteran did not appeal or submit new evidence within one year, and he filed a claim to reopen on November 10, 2004.


CONCLUSIONS OF LAW

1. The September 2005 RO decision that denied service connection for hearing loss was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 7104, 7105; 5110(a) (West 2002, 2014); 38 C.F.R. §§ 20.204; 3.400; 3.105, 20.1403, 20.1405 (2004, 2014).

2. The prior RO decisions that denied service connection for hearing loss in 1990, 1992, and 1993 were not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 7104, 7105; 5110(a) (West 1991, 2014); 38 C.F.R. §§ 20.204; 3.400; 3.105, 20.1403, 20.1405 (1989, 1991, 1992, 2014).

3. The criteria for an effective date prior to April 27, 2012 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2014).

4. The criteria for an effective date prior to November 10, 2004, for the grant of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court recognized that enactment of the VCAA does not affect matters on appeal when the questions are determined as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  For the earlier effective date claims, the VCAA does not apply, because the facts of the claims are undisputed, and they are denied on the basis of the controlling law and regulations alone, which render the Veteran ineligible for the claimed benefits.

Further, the VCAA and implementing regulations requiring specific notice to claimants do not apply to motions for CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-79   (2001) (en banc).  Nevertheless, the RO sent the Veteran a letter in April 2013 providing him notice in compliance with the VCAA and implementing laws.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Earlier Effective Date

The Veteran asserts that the grant of service connection for hearing loss should be effective on the date of his first claim in January 1990.  He asserts that the evidence at that time was undebatably in support of the claim.  In so asserting, he appeals the effective date assigned by the RO in the grant of service connection, but also argues that VA committed error in the prior denials of service connection for hearing loss.  The Board will consider his appeal for an earlier effective date, as well as a motion to set aside the prior denials on the basis of CUE.  The Veteran also claimed entitlement to an earlier effective date for the grant of service connection for tinnitus.    

Generally, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a).

A decision of an agency of original jurisdiction shall be final and binding on all field offices of VA as to conclusions based on the evidence on file at the time.  38 C.F.R. §§ 3.104, 20.1103.  An appeal must be filed by a claimant or claimant's representative within one year of the date of mailing of the rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A previous determination that is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE). Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a). 

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Determinations of a motion of CUE must apply only the evidence that was on file at the time of the challenged decision and the laws in existence at the time of the challenged decision.  See Fournier v. Shinseki, 23 Vet. App. 480 (2010); 38 C.F.R. §§ 20.1403(b), 20.1405(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

CUE

Based on a review of the record, the Board finds the September 2005 denial of service connection for hearing loss clearly and unmistakably erroneous, so the appropriate effective date for the grant of service connection for hearing loss is November 10, 2004, the date of the request to reopen that prompted that decision.  See 38 C.F.R. § 3.105(a).

First, the Board finds clear and unmistakable error in the September 2005 denial.  Specifically, the Board concludes that the law at the time was misapplied and if not for such misapplication, the result would have been manifestly different.  The evidence of record at the time of the September 2005 denial included statements from the Veteran regarding noise exposure in service and continuous symptoms, service records, a 1961 audiogram and opinion diagnosing hearing loss, 1965 and 1966 audiograms, a 1992 private opinion, and a VA examination and opinion.  The Veteran claimed in-service noise exposure from weapons fire.  His DD Form 214 listed his military occupational specialty as light weapons infantry with marksman rifle training.  Thus, the evidence showed in-service noise exposure.  Service treatment records showed normal hearing on whisper tests.  An audiogram from August 1961 showed hearing loss disability for VA purposes when the results are converted from the then used American Standards Association (ASA) to the currently used International Standards Organization (ISO).  See 38 C.F.R. § 3.385 (2004).  In a December 1961 memorandum, a private doctor diagnosed bilateral nerve deafness and noted that this type of hearing loss often arises subsequent to gunfire.  Similarly, in 1992, a second private provider reviewed the audiograms of record and concluded that the Veteran's hearing loss was certainly compatible with that seen in noise exposure.  

The VA examiner in August 2005 opined that "Given the presence of a hearing loss in 1961, it is as likely as not that the Veteran's hearing loss is related to his military service."  The examiner went on to say: "However, it is also as likely as not that other factors since [his] military service have contributed to the degree of loss seen in 2005."  In the September 2005 decision, the RO denied service connection for hearing loss, finding that the August 1961 audiogram did not show a hearing loss disability for VA purposes and although the VA examiner stated hearing loss could be related to military service, she also said it is as likely as not that other factors since service contributed.  The RO concluded that the preponderance of the evidence did not support trauma in service that would result in hearing loss.  

Based on the rationale, the RO appears to have applied an incorrect and more stringent standard of proof for the Veteran's claim.  A veteran's burden of proof is only to show that a disability is at least as likely as not (50 percent or more) related to service; all reasonable doubt is resolved in his favor.  See 38 C.F.R. § 3.102 (2004).  Here, the examiner found that the Veteran's hearing loss was at least as likely as not, at least 50 percent likely, related to service.  Therefore, the Veteran met his burden of proof.  The examiner's statement addresses factors contributing to the current degree of hearing loss, not the original cause.  Factors contributing to the degree of loss in 2005 are irrelevant to the question of service connection.  The RO erroneously relied on the statement of other contributing factors and in effect, shifted the burden to the Veteran to prove by more than 50 percent that service was the cause.  The examiner determined that service was as likely as not the original cause of hearing loss based on the 1961 audiogram.  The Veteran did not need to show any further proof to satisfy his claim.  See 38 C.F.R. § 3.303 (2004).    

The RO appears to have misinterpreted the examiner's statement as to the original cause and further erroneously shifted the burden to the Veteran by concluding that there was an equally likely chance that hearing loss was caused by other factors.  As the RO misapplied the standard required by the Veteran and the evidence at the time met the legal requirements, the Board finds that there was clear and unmistakable error in the September 2005 denial.  See Russell, 3 Vet. App. at 310; 38 C.F.R. § 3.105(a).  Reasonable minds could not differ in concluding that the VA examiner's opinion with supporting evidence satisfied the requirements for service connection.  See 38 C.F.R. §§ 3.102, 3.303 (2004).  Indeed, there was no negative opinion of record (excluding an April 2005 opinion that failed to convert the audiometric readings and which was later essentially retracted by issuance of the favorable August 2005 opinion by the same examiner).  Thus, the Board grants the motion to reverse the September 2005 denial of service connection for hearing loss.     

However, the Board finds no clear and unmistakable error in the 1990, 1992, or 1993 denials for service connection for hearing loss.   See 38 C.F.R. §§ 3.105(a), 3.400.
 
The RO did not clearly and unmistakably err when denying service connection for hearing loss in 1990, 1992, and 1993.  The evidence discussed above, without the VA examination, was largely the same as that considered in the previous denials.  At those times, the RO considered the service records, post-service audiograms, and two private opinions.  In February 1990, the RO denied service connection because the Veteran had normal hearing evaluations while in service and the 1961 diagnosis was after active duty.  In the November 1992 decision the RO found that the evidence of normal hearing at discharge outweighed the 1992 letter from the private provider that hearing loss was compatible with noise exposure.  Unlike the 2005 opinion, the 1961 and 1992 private opinions did not specifically address whether hearing loss was related to service but instead found that the Veteran's hearing loss was consistent with noise exposure.  Service treatment records show normal hearing on whisper tests at separation.  The RO considered the evidence and found that the evidence of normal hearing in service outweighed the medical statements.  As the medical statements were not conclusive, the RO did not err by weighing them against the in-service evidence.  The evidence reasonably supports the conclusion reached to deny service connection.  There is no error which compels the conclusion that the result would have been manifestly different.  See  Fugo, 6 Vet. App. at 43-44.  Two minds might interpret the evidence differently; however, there was no undebatable error in the 1990 and 1992 denials of service connection for hearing loss.  38 C.F.R. §§ 3.105(a) (2014), 3.303(1989, 1991).  

Finally, in April 1993, the RO denied service connection for hearing loss finding that the audiogram in 1961 failed to show hearing loss meeting the VA criteria for disability.  Sensorineural hearing loss could be interpreted as an organic disease of the nervous system subject to the chronic disease presumption found in 38 C.F.R. §§ 3.307, 3.309.  Indeed, after 1993, VA general counsel published an opinion that sensorineural hearing loss should be considered as such.  Nevertheless, the chronic disease presumption applies when an enumerated chronic disease is manifest to a degree of 10 percent or more within a year of service.  38 C.F.R. § 3.307 (1992).  Here, the evidence shows that the Veteran's hearing loss was not manifest to a degree of 10 percent disability within a year of service.  When converted to ISO units, the 1961 audiogram shows hearing loss for VA disability purposes, but it shows that within a year of service, the Veteran's hearing had only a non-compensable degree of loss, not a degree of 10 percent disability.  See 38 C.F.R. §§ 3.385 (2014), 4.87 (1992).  Without a 10 percent disability, the Veteran's hearing loss could not be presumed connected to service but instead had to be proven with the 2005 medical opinion.  See 38 C.F.R. §§ 3.307, 3.309 (1992).  The evidence supported the RO's conclusion to deny service connection on a presumptive basis.  Thus, there is no clear and unmistakable error in the 1993 denial.  See 38 C.F.R. §§ 3.105(a) (2014), 3.303 (1992).   

Earlier effective date for the grant of service connection

The Board reviewed the record and finds that the criteria for an effective date for the grant of service connection for tinnitus prior to April 27, 2012 and for hearing loss prior November 10, 2004 have not been met.  See 38 C.F.R. § 3.400.

For hearing loss, prior decisions became final after the February 1990, November 1992, and April 1993 denials and a new claim was filed on November 10, 2004.  The RO denied service connection for hearing loss in February 1990, November 1992, and April 1993 decisions.  The Veteran did not appeal those decisions or submit new and material evidence within one year of the denials.  Thus, the denials became final and binding.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103.  He filed a petition to reopen the claim for service connection for hearing loss on November 10, 2004.  The record does not show any formal or informal communication that could be construed as a claim between the time of the April 1993 denial and the November 10, 2004 correspondence.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  November 10, 2004 is the appropriate effective date for the grant of service connection for hearing loss as it is the date of receipt of the claim to reopen.  See 38 C.F.R. § 3.400.

With respect to tinnitus, the Veteran filed a claim on April 27, 2012.  The record does not show any formal or informal communication that could be construed as a claim prior to the April 27, 2012 correspondence.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  The Board notes that the Veteran discussed ringing in his ears in the 1993 hearing at the RO.  However, the Veteran mentioned ringing in his ears as a symptom and evidence of his hearing loss claim.  He did not, at any point, indicate intent to apply for benefits or compensation for the ringing in his ears.  Therefore, he did not file a claim for tinnitus at that time.  See 38 C.F.R. § 3.155(a).  The date of claim, April 27, 2012, is later than the date of entitlement and is the appropriate effective date for the grant of service connection for tinnitus.  See 38 C.F.R. § 3.400.        

The Veteran has been afforded the benefit of the doubt, but the evidence is against an effective date for service connection prior to November 10, 2004 for hearing loss and prior to April 27, 2012 for tinnitus.  See 38 C.F.R. §§ 3.105(a), 3.400.


							(CONTINUED ON NEXT PAGE)













ORDER

The motion to reverse the September 2005 denial of service connection for hearing loss on the basis of CUE and implement an effective date of November 10, 2004 is granted.

The motion to reverse the February 1990, November 1992, and April 1993 denials of service connection for hearing loss on the basis of CUE is denied.

An effective date prior to November 10, 2004 for the grant of service connection for hearing loss is denied.

An effective date prior to April 27, 2012 for the grant of service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


